DETAILED ACTION
Claims 1-16 were rejected in the Office Action mailed 07/18/2022. 
Applicant filed a response and amended claims 1-2 and 9 and cancelled claims 4-5, 7-8, and 11 on 08/25/2022. 
Claims 1-3, 6, 9-10, and 12-16 are pending. 
Claims 1-3, 6, 9-10, and 12-16 are rejected. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 6, 9-10, and 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Ogata (US 2009/0308107) in view of Katsumi et al. (JPH07324236A) (Katsumi). 
The Examiner has provided machine translations of Katsumi et al. (JPH07324236A). The citation of the prior art in this rejection refers to the machine translation. 
Regarding claims 1-3, 6, 9-10, and 12-16
Ogata teaches a T-shirt comprising a knitted fabric comprising a composite yarn comprising a false-twist crimped yarn having S-direction torque and a false-twist crimped yarn having torque in the Z-direction. The composite yarn has a total fineness of 167 dtex and no torque. The composite yarn is subject to interlacing with the number of interlaces is 50 interlaces/m.  A hydrophilizing agent is applied to the knitted fabric. The knitted fabric has a basis weight of 135 g/m2. The knitted fabric exhibits a snagging resistance of grade 3 to grade 4 as tested for 15 hours by using a hacksaw according to JIS L1058 D-3 Method, a lateral stretchability of 85% as measured according to JIS L1018, and a recovery factor of stretchability in a lateral direction of 95% as measured according to JIS L1018.  See, e.g., abstract and paragraphs [0033-0034] and [0051-0057]. Ogata further teaches the composite yarn comprise polyethylene terephthalate, however does not explicitly teach the false twisted crimped textured yarn having S-direction torque and the false twisted crimped texture yarn having Z-direction torque comprising different single fibers from each other and a combination of a cationically dyeable polyester fiber and a cationically undyeable polyester fiber. 
With respect to the difference, Katsumi teaches a false-twisted composite yarn for a knitted fabric having a soft texture which rich feeling of fluff and dry feeling and a top-dyed wool-like good appearance. The false-twisted composite yarn is suitable for clothing applications. The false-twisted composite yarn comprises a cationically dyeable polyester fiber and a cationically undyeable polyethylene terephthalate fiber. The cationic dye dyeable polyester fiber is mainly composed of ethylene terephthalate and a component having chemical affinity with a cationic dye such as 5-sodium isophthalic acid. The polyethylene terephthalate fiber is mainly composed of ethylene terephthalate and a component having no chemical affinity for a cationic dye, i.e., cationically undyeable polyethylene terephthalate. See, e.g., abstract and paragraphs [0001], [0004-0006], [0009-0015], [0017-0018], [0028], and [0035].
	Katsumi and Ogata are analogous art as they are both drawn to false-twisted composite yarn for use in a knitted clothing item. 
	In light of the motivation as provided by Katsumi, it therefore would have been obvious to one of ordinary skill in the art use the cationically dyeable, copolymerized polyethylene terephthalate having sodium 5-sulfoisophthalate copolymerized as one of the false twisted crimp textured yarns and the cationically undyeable polyethylene terephthalate as the other false twisted crimp textured yarns of Ogata, as taught by Katsumi, such that the false twisted crim textured yarn having torque in the S direction and the false twisted crimped textured yarn having torque in the Z direction contain different single fibers from each other, in order to provide a knitted fabric having a soft texture which rich feeling of fluff and dry feeling and a top-dyed wool-like good appearance, and thereby arrive at the claimed invention. 
Response to Arguments
The previous rejection of claims 1-3, 6, 9-10, and 12-16 are substantially maintained. Any modification to the rejection is in response to the amendment of claims 1, 2, and 9. 

Applicant's arguments filed 08/25/2022 have been fully considered but they are not persuasive, as set forth below. 

Applicants primarily argue Ogata does not teach the use of a combination of a cationically dyeable polyester fiber and a cationically undyeable polyester fiber. Remarks, page 5. 
The Examiner respectfully disagrees. While Ogata does not explicitly teach this newly added limitation, Ogata is not closed off from such modification. Ogata teaches the composite yarn comprises polyethylene terephthalate. Katsumi teaches the benefits of using a cationically dyeable polyester fiber and a cationically undyeable polyester fiber in a composite yarn, as discussed in the rejection above. In view of the teachings of Katsumi, it is the Examiner’s opinion one of ordinary skill in the art before the effective filing date of the invention would look to Katsumi to modify Ogata and meet the newly added limitation. 

Applicants further argue they do not expect Ogata to exhibit stretchability in addition to novel hand and novel appearance due to ununiformity of the appearance and hand, as seen from Applicant’s Examples. Remarks, Page 5-6. 
The Examiner respectfully disagrees. Firstly, Applicant has provided no evidence to support the claim that Ogata does not exhibit stretchability in addition to novel hand and novel appearance due to ununiformity of the appearance and hand. Secondly, Applicant has not pointed to the structural differences between Ogata and the claimed invention that would result in Ogata being incapable of exhibiting stretchability in addition to novel hand and novel appearance. Thirdly, given Ogata in view of Katsumi meets all of the claimed limitations of claim 1, as discussed in the rejection above, it follows the cloth comprising the composite yarn of Ogata in view of Katsumi would possess the same properties, including stretchability in addition to novel hand and novel appearance.   

Conclusion
Applicant's amendment necessitated any new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE X NISULA whose telephone number is (571)272-2598. The examiner can normally be reached Mon - Fri 9:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on (571) 270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JEREMY R PIERCE/Primary Examiner, Art Unit 1789                                                                                                                                                                                                        

/C.X.N./Examiner, Art Unit 1789